Exhibit 10.2

EXECUTION COPY

MANAGEMENT SERVICES AGREEMENT

MANAGEMENT SERVICES AGREEMENT (the “Agreement”) made as of the 8th day of
September, 2006, by and between Beverly Hills Radiation Oncology, a California
general partnership (“Manager”) and 21st Century Oncology of California, a
Medical Corporation, a California corporation (“Medical Group”).

RECITALS:

1. Medical Group is a provider of radiation oncology services.

2. Medical Group wishes to engage the Manager as an independent contractor, to
provide it with certain office facilities, equipment, supplies and
administrative services at a practice located at 150 North Robertson Boulevard,
Suite 160, Beverly Hills, California 90221 (the “Office”).

NOW, THEREFORE, for good and valuable consideration, the parties agree as
follows:

1. Manager’s Undertakings.

(a) Management. The Manager will be responsible for general management and
administration operations of the Office, excluding the provision of medical
services. The Manager shall not engage in the practice of medicine.

(b) Personnel. Manager shall provide, on behalf of Medical Group, all support
personnel including, but not limited to, technicians, physicists, dosimetrists,
nurses, receptionists, secretaries, clerks, management personnel and/or other
personnel as necessary, as determined by the Manager in consultation with
Medical Group (“Manager Personnel”). Manager shall be responsible for
recruiting, managing, supervising compensating and terminating the Manager
Personnel. Manager shall be responsible for all salaries, fringe benefits, taxes
and insurance necessary with respect to such individuals. At such times as the
Manager Personnel are providing services on Medical Group’s behalf, Medical
Group shall have authority and responsibility for (i) the supervision and
control of the Manager Personnel (while providing services on behalf of the
Medical Group) and (ii) determining the means and methods by which the Manager
Personnel provides services hereunder.

(c) Equipment. Manager hereby leases to the Medical Group the furniture,
fixtures and equipment at the Office described on Exhibit A hereof (the
“Equipment”) and Medical Group hereby leases such Equipment from Manager.
Manager shall maintain all Equipment in good repair, condition and working
order, and shall furnish all parts and services for the Equipment reasonably
required therefor including, without limitation, preventive and routine
maintenance as necessary and appropriate, as determined by Manager in its sole
discretion. The parties agree and acknowledge that Medical Group shall be free
to exercise its professional judgment with respect to the use of the Equipment.
The Equipment provided hereunder shall, at all times, be and remain the property
of Manager. Medical Group shall not cause or permit the Equipment to be subject
to any lien, levy, attachment, encumbrance or charge, or to any judicial process
of any kind whatsoever, and shall not remove the Equipment from the Office
without the prior written consent of Manager.

 

1



--------------------------------------------------------------------------------

(d) Licensing, Inspection and Regulatory Fees. Manager shall be responsible for
all licensing, inspection and regulatory fees incurred in connection with the
services provided by Manager hereunder.

(e) Supplies. Manager shall provide Medical Group with such office and medical
supplies as are necessary for patient care and treatment and the operation of
the Office by Medical Group as reasonably determined by Medical Group in
consultation with the Manager.

(f) No Marketing. Manager and Medical Group expressly agree and acknowledge that
Manager is not being engaged to, nor at any time shall Manager, provide
marketing services, directly or indirectly, to or on behalf of Medical Group.

2. Term. The term of this Agreement shall commence as of September 8, 2006 and
shall continue until September 7, 2031 (the “Initial Term”) and shall
automatically be renewed for successive five (5) year periods thereafter (each,
a “Renewal Term”) provided that neither Manager nor Medical Group shall have
given notice of termination of this Agreement at least one hundred twenty
(120) days before the end of the Initial Term or any Renewal Term. The Initial
Term and the Renewal Term shall be referred to collectively herein as the
“Term.”.

3. Provision of Professional Services. Medical Group, as an independent
contractor, shall be and remain fully responsible for all professional medical
services provided at the Office. In no event shall Manager be deemed to be
engaged in the practice of medicine. In connection therewith, Medical Group
shall provide all related physician support through its physician-employees
and/or other physicians otherwise engaged by the Medical Group (the
“Physicians”).

4. Compensation.

(a) The Manager shall be paid, and Manager shall accept as payment for the full
performance of its duties hereunder, an amount equal to seventy seven percent
(77%)percent of Net Collected Dollars. For purposes of this Agreement, “Net
Collected Dollars” shall mean the gross collections, net of refunds,
overpayments and the two and one-half percent (2.5%) billing fee (the “Billing
Fee”) due Financial Services of Southwest Florida, LLC by Medical Group pursuant
to the Billing Services Agreement (as described in Section 5(a)), attributable
to radiation therapy services generated by the Medical Group at the Office (the
“Management Fee”). The amount of gross collections, net of refunds and
overpayments and the Billing Fee, to radiation therapy services performed by the
Medical Group at the Office shall be referred to herein as “Office Revenues.”

(b) Payment of the Management Fee shall be due no later than the fifteenth
(15th) day of the month following the last day of the month in which services
were rendered by Manager hereunder.

(c) Following the expiration or other termination of this Agreement for any
reason, Manager shall continue to be entitled to receive the Management Fee for
services provided prior to the expiration or other termination of this Agreement
but for which collections are actually received following such expiration or
other termination of this Agreement.

 

2



--------------------------------------------------------------------------------

5. Billing and Collections. Medical Group shall engage Financial Services of
Southwest Florida, a Florida limited liability company to provide billing and
collection services on behalf of Medical Group pursuant to that a Billing
Services Agreement (the “Billing Services Agreement”).

6. Representations of the Medical Group The Medical Group hereby makes the
following representations, warranties and covenants to Manager, each of which
shall be true as of the date hereof and shall continue to be true during the
term of this Agreement:

(a) Licensed Providers. Each physician engaged by the Medical Group to provide
services at the Office shall be duly licensed to practice medicine in the State
of California and shall be board certified or board eligible in the specialty of
radiology and shall maintain professional liability insurance in minimum amounts
of $1,000,000/$3,000,000 per annum.

(b) Permits. Each of the Medical Group and each physician providing services on
behalf of the Medical Group shall have all necessary licenses, certificates,
permits, approvals, franchises, notices and authorizations issued by
governmental entities or other regulatory authorities, federal, state or local,
required for the ownership and operation of the Medical Group and the operation
of the Practice.

(c) No Encumbrances. Title to the Equipment and other property provided by
Manager hereunder shall remain with Manager. The Medical Group shall not take
any action which would adversely affect or encumber Manager’s title or interest
in the Equipment.

(d) Responsibility for Medical Services. The Medical Group shall be and remain
fully responsible for all medical services provided at the Office. In no event
shall Manager be deemed to be engaged in the practice of medicine.

(e) Duly Authorized. This Agreement has been duly authorized, executed and
delivered by the Medical Group and is binding upon.

(f) Duly Organized. The Medical Group is duly organized and in good standing
under the laws of the State of California and authorized and qualified to do all
things required of it under this Agreement.

(g) Capacity to Contract. The Medical Group has the capacity and authority to
fulfill the obligations required of it hereunder and nothing prohibits or
restricts the right or ability of the Medical Group to carry out the terms
hereof.

(h) Violations of Law. Neither the Medical Group nor any agreement, document or
instrument executed or to be executed by it in connection with this Agreement,
or anything provided in or contemplated by this Agreement, does or will violate
any applicable law, rule or regulation or breach, invalidate, cancel, make
inoperative or interfere with, or result in acceleration of maturity of, any
contract or agreement to which the Medical Group is bound which would affect
Manager’s rights hereunder.

 

3



--------------------------------------------------------------------------------

7. Manager’s Representations. Manager hereby makes the following
representations, warranties, and covenants to the Medical Group, each of which
shall be true as of the date hereof and shall continue to be true during the
term of this Agreement:

(a) Duly Authorized. This Agreement has been duly authorized, executed and
delivered by Manager and is binding upon it;

(b) Duly Organized. Manager is duly organized under the laws of the State of
California and authorized and qualified to do all things required of it under
this Agreement;

(c) Capacity to Contract. Manager has the capacity and authority to fulfill the
obligations required of it hereunder and, to the best of Manager’s knowledge and
belief, nothing prohibits or restricts the right or ability of Manager to carry
out the terms hereof; and

(d) Violations of Law. Neither Manager nor any agreement, document or instrument
executed or to be executed in connection with this Agreement, or anything
provided in or contemplated by this Agreement, does or will, to the best of
Manager’s knowledge and belief, violate any applicable law, rule or regulation
or breach, invalidate, cancel, make inoperative or interfere with, or result in
acceleration of maturity of, any contract or agreement to which Manager is bound
which would affect the rights of the Medical Group hereunder.

(e) Patient Care. Manager shall cooperate with Medical Group to assure the
continuation of any treatment plan for a Medical Group patient that is in
process as of the date hereof.

(f) Linear Accelerator. Prior to the date hereof, Medical Group commenced the
installation of a new vault at the Facility to be used to house a new linear
accelerator. Manager shall use commercially reasonable efforts to complete as
soon as commercially practicable the installation of the new vault and linear
accelerator for use by Medical Group.

(g) Insurance. Manager shall maintain, at Manager’s expense, (i) comprehensive
general liability coverage, including coverage for property damage, with limits
of not less than One Million Dollars ($1,000,000) per occurrence and Three
Million Dollars ($3,000,000) annual aggregate, with respect to the Facility, and
(ii) professional liability coverage (medical malpractice insurance) for Medical
Group for occurrences during the term and any renewals thereof, with limits of
not less than One Million Dollars ($1,000,000) per occurrence and Three Million
Dollars ($3,000,000) annual aggregate.

(h) Permits, etc. Manager shall have all necessary licenses, certificates,
permits, approvals, franchises, notices and authorizations issued by
governmental entities or other regulatory authorities, federal, state or local,
required for the ownership and operation of the Facility.

8. Operation of Office. In the performance of their respective obligations
hereunder, Medical Group and Manager shall comply with all applicable
regulations and laws (including, without limitation, applicable zoning
regulations and rules and regulations governing the practice of medicine) and
shall use commercially reasonable efforts to ensure that the Office complies
with the rules and regulations of all regulatory bodies, agencies or authorities
having jurisdiction over them.

 

4



--------------------------------------------------------------------------------

9. Independent Contractors.

(a) This Agreement is by and between Manager and Medical Group and is not
intended, and shall not be construed, to create an employment relationship,
partnership or other such association as between the parties. Each party is an
independent contractor of the other.

(b) Neither Manager nor its employees or agents shall look to Medical Group for
vacation pay, sick leave, retirement benefits, Social Security, worker’s
compensation, disability or unemployment insurance benefits, or other employee
benefits; nor shall Medical Group or its employees or agents look to Manager for
the same.

(c) In performing the services required hereunder, Medical Group and its
physician-employees and contractors shall exercise independent professional
judgment. Manager shall not exercise any control over matters of Medical Group
involving the exercise of professional medical judgment.

(d) In the event the Internal Revenue Service or any other governmental agency
shall, at any time, question or challenge the independent contractor status of
either party, the party who received notice of same shall promptly notify the
other party and afford the other party the opportunity to participate in any
discussion or negotiation with the Internal Revenue Service or other
governmental agency, irrespective of by whom such discussions or negotiations
are initiated. The other party shall participate in any such discussions or
negotiations to the extent permitted by the Internal Revenue Service or other
governmental agency.

(e) During the Term of this Agreement, all medical records with respect to
Medical Group’s patients shall remain in the custody and control of Medical
Group. Such records shall be stored at such location or locations as Medical
Group shall direct Upon any termination of this Agreement, Medical Group, at its
own expense, shall remove such records from such location or locations.
Notwithstanding the foregoing, at all times during the term of this Agreement
and thereafter, the Manager shall be provided with access to such records, as
requested, for billing and all other reasonable purposes, subject to applicable
law regarding confidentiality. Manager’s rights set forth in this Section 9(e)
shall expressly survive any termination of this Agreement.

10. Default by Medical Group.

(a) The occurrence of any one of the following shall constitute a default by
Medical Group hereunder:

(i) if Medical Group fails to pay the Management Fee when due;

(ii) if Medical Group is in breach of the Sublease and such breach is not cured
within the applicable period provided therein;

 

5



--------------------------------------------------------------------------------

(iii) if Medical Group is deemed to be in breach of any of the material
representations, warranties or covenants of this Agreement and such breach
remains uncured for a period of thirty (30) days after delivery of written
notice thereof to Medical Group from Manager, or, if such breach cannot be cured
within thirty (30) days, Medical Group has failed to commence to cure such
breach within such thirty (30) day period and diligently proceeded to effect
such cure;

(iv) if Medical Group fails to observe or perform any of its other obligations
hereunder in any material respect and such failure continues uncured for a
period of thirty (30) days after delivery of written notice thereof to Medical
Group from Manager or, if such failure cannot be cured within such thirty
(30) day period, Medical Group has failed to commence to cure such failure
within such thirty (30) day period and diligently proceeded to effect such cure;

(v) if Medical Group (A) ceases to practice medicine, in the specialty of
radiation therapy; (B) makes an assignment for the benefit of creditors;
(C) admits in writing its inability to pay its debts as they become due;
(D) files a petition seeking reorganization, an arrangement, readjustment, or
similar arrangement under any present or future statute, law or regulation;
(E) files an answer admitting the material allegations of a petition filed
against it in any such proceeding; or (F) consents to or acquiesces in the
appointment of a trustee, receiver or liquidator of all or any substantial part
of its assets or properties;

(vi) if within sixty (60) days after the commencement of any proceedings against
Medical Group seeking reorganization or similar relief under any present or
future statute, law or regulation, such proceedings shall have not been
dismissed, or if within sixty (60) days after the appointment (without Medical
Group’s consent or acquiescence) of any trustee, receiver or liquidator of all
or any substantial part of its assets or properties, such appointment shall not
have been vacated; or

(vii) if Medical Group is determined, by an appropriate governing body or court,
to have violated any applicable law, rule, regulation or ethical standard
related to the conduct of the practice of medicine which results in Medical
Group being unable to provide professional medical services.

(b) Upon a default by Medical Group which has not been cured within the
applicable cure period, Manager shall have the right to immediately terminate
this Agreement.

11. Default by Manager.

(a) The occurrence of any one of the following shall constitute a default by
Manager hereunder.

(i) If Manager fails to observe or perform any of its obligations hereunder in
any material respect and such failure continues uncured for a period of thirty
(30) days after written notice thereof to Manager from Medical Group or, if such
failure cannot be cured within such thirty (30) day period, the Manager has
failed to commence to cure such failure within such thirty (30) day period and
diligently proceed to effect such cure;

 

6



--------------------------------------------------------------------------------

(ii) If Manager: (A) makes an assignment for the benefit of creditors;
(B) admits in writing its inability to pay its debt as they become due;
(C) files a petition seeking reorganization and arrangement, readjustment or
similar arrangement under the present or future statute, law or regulation, if
any present or future; (D) files an answer admitting the material allegations of
a petition filed against it and any such proceeding; or (E) consents to or
acquiesces in the appointment of a trustee, receiver, or liquidator of all or
any part of its assets or properties; or

(iii) If, within sixty (60) days after the commencement of any proceedings
against Manager seeking reorganization or similar relief under any present or
future statute, law or regulation, such proceedings shall have not been
dismissed, or if within sixty (60) days after the appointment (without Manager’s
consent or acquiescence) of any trustee, receiver or liquidator of all or any
substantial part of its assets or properties, such appointment shall not have
been vacated.

(b) Upon a default by Manager, which has not been cured within the applicable
cure period, Medical Group shall have the right to immediately terminate this
Agreement.

12. Termination.

(a) This Agreement shall terminate upon the following events:

(i) the mutual written agreement of the parties; or

(ii) as provided in Sections 2, 10 and/or 11.

13. Restrictive Covenants.

(a) At all times while this Agreement remains in effect Medical Group agrees
that it shall not, directly or indirectly:

(i) engage in the ownership, operation or management of any radiation oncology
practice or facilities or otherwise engage in the provision of radiation
oncology services (whether as a separate business or in conjunction with any
other business (a “Competing Business”) within a five (5) mile radius of the
Office (the “Service Area”); or

(ii) have any interest, whether as owner, stockholder, partner, member,
director, officer, employee or consultant in any Competing Business in the
Service Area.

(b) At all times while this Agreement remains in effect Medical Group agrees
that it shall not, directly or indirectly, (i) solicit, encourage or advise
patients serviced during the term of this Agreement to obtain or seek
professional services from any professional who is not an employee, independent
contractor or partner of Medical Group, or (ii) solicit, encourage or advise any
employees of Manager to terminate employment with Manager for any reason
whatsoever. Notwithstanding the foregoing, nothing in this Agreement is intended
to prevent Medical Group from referring a patient in need of specialty services
not otherwise provided by Medical Group, or for other reasons in the best
interests of the patient, to another duly licensed professional or facility.

 

7



--------------------------------------------------------------------------------

(c) Medical Group acknowledges that the restrictive covenants contained in this
Section 13 have unique value to Manager, the breach of which cannot be
adequately compensated in an action of law. Medical Group further agrees that,
in the event of the breach of the restrictive covenants contained herein,
Manager shall be entitled to obtain appropriate equitable relief, including,
without limitation, a permanent injunction or similar court order enjoining
either or both of them from violating any of such provisions, and that pending
the hearing and the decision on the application for permanent equitable relief,
Manager shall be entitled to a temporary restraining order and a preliminary
injunction. The prevailing party shall be entitled to reimbursement from the
other party of its reasonable costs and expenses (including attorneys’ fees and
disbursements) of, or related to, such action or proceeding. No such remedy
shall be construed to be the exclusive remedy of Manager and any and all such
remedies shall be held and construed to be cumulative and not exclusive of any
rights or remedies, whether at law or in equity, otherwise available under the
terms of this Agreement, at common law, or under federal, state or local
statutes, rules and regulations.

(d) If any court of competent jurisdiction shall deem any of the restrictive
covenants contained in this Section 13, or portion of any such covenants, too
extensive or unenforceable, the other provisions of this Section 13 shall
nevertheless stand and remain enforceable according to their terms. In such
circumstance, the parties hereto expressly authorize the court to modify such
covenants or offending portion thereof, so that the restrictions, limitations
and scope of the restrictive covenants extend for the longest period, comprise
the largest territory and are enforceable to the maximum permissible extent by
law under the circumstances.

14. Trade Name.

(a) Manager herby grants to Medical Group a non-exclusive, terminable license to
continue to use the trade name “Beverly Hills Radiation Oncology” (the “Trade
Name”) for the purpose of doing business and identifying the Practice at the
Facility.

(b) Medical Group undertakes and agrees not to use the Trade Name in any manner
whatsoever which, directly or indirectly, would dilute, demean or otherwise
tarnish the image of the Trade Name, the Manager or its affiliates. Medical
Group acknowledges that the Trade Name and all rights therein and the goodwill
pertaining thereto belong exclusively to Manager. During the Term of this
Agreement and thereafter, Medical Group will not contest the validity or
enforceability of the Trade Name or perform any act or omission adverse to said
rights.

(c) Upon the expiration or earlier termination of this Agreement, Medical Group
shall immediately cease using the Trade Name and the license granted in
connection therewith to Medical Group shall automatically revert to Manager.

 

8



--------------------------------------------------------------------------------

15. Confidentiality. The terms and conditions of this Agreement are and shall be
treated as confidential, and shall not hereafter be disclosed by any party
hereto or any of their respective attorneys to any person or entity, except to
financial and legal advisors and others who need to know them to effectuate the
purposes of this Agreement, or as may be required by law. Any individual to whom
the terms and conditions of this Agreement have been disclosed will be advised
of and shall abide by the confidentiality instructions of this Section 15.

16. Regulatory Matters.

(a) The parties hereto acknowledge and agree that the amounts due to Manager
from Medical Group pursuant to this Agreement have been determined by the
parties through good faith and arm’s length bargaining to be commercially
reasonable, to reflect fair market value and to not in any way be based upon the
volume or value of patient referrals or any other business generated between the
parties. Manager and Medical Group enter into this Agreement with the intent of
conducting their relationship and implementing the agreements contained in this
Agreement in full compliance with applicable federal, state and local law,
including without limitation, the Medicare/Medicaid Anti-Kickback statute
(the ”Anti-Kickback Law”) and Section 1877 of the Social Security Act (the
“Stark Law”), as amended. Notwithstanding any unanticipated effect of any of the
provisions of this Agreement, neither party will intentionally conduct itself
under the terms of this Agreement in a manner that would constitute a violation
of the Anti-Kickback Law or the Stark Law or any similar California law, rule or
regulation. Without limiting the generality of the foregoing, Manager and
Medical Group expressly agree that nothing contained in this Agreement shall
require either party to refer any patients to the other, or to any affiliate or
subsidiary of the other.

(b) For purposes of this Section 16, “protected health information”, or PHI, has
the meaning defined by the Standards for Privacy of Individually Identifiable
Health Information, 45 C.F.R. Part 160 and Subparts A and E of Part 164 (the
“Privacy Standards”), as promulgated by the Department of Health and Human
Services (“HHS”) pursuant to the Administrative Simplification provisions of the
Health Insurance Portability and Accountability Act of 1996 (“HIPAA”). Medical
Group agrees to implement appropriate administrative, technical and physical
safeguards to limit incidental disclosures of PHI.

(c) Change of Law. In the event that any law, rule, regulation applicable to
this Agreement or any rule or policy of any third-party payor, or any policy, or
any interpretation thereof at any time during the term of this Agreement is
modified, implemented, threatened to be implemented, or determined to prohibit,
restrict or in any way materially change the terms of this Agreement, or by
virtue of the existence of this Agreement has or will have a material adverse
affect on the ability of either party to this Agreement to engage in any
commercial activity on terms at least as favorable to that party as those
reasonably attributable as of the date hereof (each of the foregoing being
referred to herein as a “Change”), then the parties to this Agreement shall
negotiate in good faith to amend this Agreement to the minimum degree necessary
in a manner consistent with such change and the intent of the parties. If the
parties are unable to reach agreement as to any such amendment reasonably
necessary to remove the jeopardy contemplated herein, within sixty (60) days,
this Agreement shall thereafter automatically terminate.

 

9



--------------------------------------------------------------------------------

17. Miscellaneous.

(a) Notices. Any notice or other communication required or which may be given
hereunder shall be in writing and shall be delivered personally, sent by
certified mail, postage prepaid, return receipt requested or by a nationally
recognized overnight courier, and shall be deemed given when so delivered
personally or by facsimile, or if mailed, five (5) days after the date of
mailing as follows:

 

 

If to Manager:

        California Radiation Therapy Management Services, Inc. 2234 Colonial
Boulevard Fort Myers, Florida 33907 Attention: Daniel E. Dosoretz, M.D.  

If to Medical Group:

       

Beverly Hills Radiation Oncology 150 North Robertson Boulevard, Suite 160
Beverly Hills, California 90211 Attention: Patricia Gordon, M.D.

Clifford J. Merlo, M.D.

David J. Rickles, M.D.

or to such other address and to the attention of such other person(s) or
officer(s) as either party may designate by written notice.

(b) Governing Law. This Agreement shall be governed and construed in accordance
with the laws of the State of California without regard to principles of
conflicts of law.

(c) Further Instruments. At any time and from time to time, each party shall,
without further consideration and at its own expense, take such further actions
and execute and deliver such further instruments as may be reasonably necessary
to effectuate the purposes of this Agreement.

(d) Entire Agreement. This Agreement (including the exhibits hereto) contains
the entire understanding between the parties hereto with respect to the
transactions contemplated hereby and supersedes all prior agreements between
them, written or oral.

(e) Severability. In the event that any term or provision of this Agreement is
held to be illegal, invalid or unenforceable under any applicable law, rule or
regulation, such term or provision shall be deemed severed from this Agreement
and the remaining terms and provisions shall remain unaffected thereby provided
the invalid term does not materially alter the basic purpose or intent of this
Agreement.

 

10



--------------------------------------------------------------------------------

(f) Assignment. Neither party shall assign any of its rights or obligations
under this Agreement without the express, prior written consent of the other
party.

(g) Waiver of Breach. No waiver of a breach of any provision of this Agreement
shall be construed to be a waiver of any breach of any other provision of this
Agreement or of any succeeding breach.

(h) Amendments. This Agreement shall not be changed or modified except by an
instrument in writing executed by both parties hereto. Without limiting any
other provision herein, in the event that rules, policies, directives and/or
orders of the United States Department of Health and Human Services or any other
applicable federal, state, or local agency or third-party payor necessitate
modifications or amendments to this Agreement, the parties hereto agree to so
modify or amend this Agreement to conform with such rules, policies, directive
and/or orders, provided they do not materially affect the duties and obligations
of the parties hereunder.

(i) Attorneys’ Fees. In the event of a dispute hereunder, the prevailing party
shall be entitled to all of its costs incurred in connection with the
disposition of such dispute, including, without limitation, reasonable
attorneys’ fees and costs through all trial and appellate levels and post
judgment proceedings.

(j) Counterparts. This Agreement may be executed in counterparts, each of which
shall be considered an original and all of which together shall constitute one
and the same instrument.

[SIGNATURE PAGE TO FOLLOW]

 

11



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties have executed this Agreement as of the date
first set forth above.

 

21ST CENTURY ONCOLOGY OF CALIFORNIA,

A MEDICAL CORPORATION

By:

 

/s/ David M. Koeninger

Name:

 

David M. Koeninger

Title:

 

Chief Financial Officer

 

BEVERLY HILLS RADIATION ONCOLOGY

By:

 

/s/ David J. Rickles, M.D.

Name:

 

David J. Rickles, M.D.

SIGNATURE PAGE TO MANAGEMENT SERVICES AGREEMENT

 

12



--------------------------------------------------------------------------------

Exhibit A

Equipment

1. All tangible assets used in the provision of radiation oncology services (the
“Business”) located at the Office, whether owned or leased, including, without
limitation, all instruments, tools, medical equipment, supplies and office
equipment and all fixtures and improvements.

2. All inventories of clinical supplies and instruments, pharmaceuticals,
inventory, paper goods, raw materials, finished goods, demonstration equipment,
parts, packaging materials and other products, materials, or accessories related
thereto that are held at, or are in transit from or to, the Office.

3. All software programs (including source and object codes and related
documentation for software owned by the Manager and used in connection with or
developed for support of the operations of the Business, as well as the internet
web sites used by Manager with respect to the Business and the related universal
record locators (“URLs”) used in connection therewith.

4. All files, documents, instruments, papers, books and records relating to the
Business, operations, condition of (financial or other) results of operations
and assets and properties of Manager, including without limitation, patient
lists, medical documentation, payor verification, mailing lists and related
documentation, financial statements, tax returns and related work papers and
letters from accountants, personnel records and files, budgets, ledgers,
journals, computer files and programs; retrieval programs, operating data and
plans and environmental studies and plans.

 

5. All telephone numbers, facsimile numbers, electronic addresses and passwords
used in connection with the Business.

6. All intangible personal property of the Manager relating to or in connection
with the Business or Assets, including, without limitation, Manager’s rights to
and use of the name “Beverly Hills Radiation Oncology” and all of Manager’s
rights, title to and interest therein and thereunder.

 

13